OFFICE OF THE   ATTORNEY    GENERAL   OF   TEXAS
                   AUSTIN
I   .
223
 -able       PstrUk   0. Naelaad,   ?afgo 4


           The pertinent 8tEtUte8 In that opln%on and to
 thi8 ?sOt 8itIXatiOIiWe the I-.    ~hillbeitQ$t~,OIlP
 oonelu8lon i8 t&t you have eoroeotly held t&t 8ubrequent
 to Jamaryl,   1940, therevu anew eaployingun%t and a
 nev arrployem.
           w. OMaindtul    Of thOha??d8~JWthatOftOIIlW8~t
-9Jlthir appllaationofthe 8trtUt~.       Auemployervlthagoocl
 reoord that taker in a rmv Dartnor18 penalMod by having to
 take the 88me tax rate as aaotherf&at had a brd rate. tie
 oenaot *eqper tllertatute to 8Uit OuP'8On80 of Ju8tiee emd
 oqpitj vhen tlaelegirlatwe hu #paken. Hwever, ue are ad-
 li8bd that thdl?b i8 18gi8ltbtiOXl nOV pa     that vould JBrait
 the 8uo0em80~ to aoquire the employment reoord 0r it8 urlgnor.




                                    m    &LIlAAG/               a,
                                              Norrll Hodg
                                                 A88lat
                                                    t!!     t

 NNrdb
 znolo8uPe